                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NADIA SMIRNOVA                  :     CIVIL ACTION
                                :
          v.                    :
                                :
TEVA PHARMACEUTICALS USA,       :
INC., et al.                    :     NO. 18-3988

                              ORDER

          AND NOW, this    18th day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the defendants Teva Women’s Health,

Inc., CooperSurgical, Inc., and The Cooper Companies, Inc. to

transfer this action under 28 U.S.C. § 1404(a) to the United

States District Court for the District of New Jersey is GRANTED.

                                      BY THE COURT:



                                      /s/ Harvey Bartle III
                                                                 J.
